Title: To Benjamin Franklin from Ezra Stiles, 28 September 1770
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport Sept. 28. 1770
Yesterdy I received your Favor of 16 May ult with Relandi Analecta Rabbinica you was so obliging as to send me. For which please to accept my Thanks. One of the Tracts I wanted is contained in Relandi Hist. Hebraea. I am sorry to have given you so much Trouble. I could wish for an Answer from Mr. Dow——as I have a very great Thirst after Oriental Antiquities. With the greatest Respect, I am Dear Sir Your most obliged Friend and very humble Servant
Ezra Stiles
Dr Benja Franklin R.S.S. London
